MOSCOWITZ, District Judge.
The applicant, Angelo Orlo, claims to be the holder of a certain chattel mortgage, dated Janu*130ary 23, 1926, in the sum. óf $3,600, which is claimed to be a lien upon the gas screw Mary J. Beale, her tackle, apparel, furniture, engines, etc. This motion is made by the alleged mortgagee for an order releasing the vessel upon the furnishing of a bond.
It appears that a libel was filed against said vessel on July 26, 1926, for violation of the Volstead Act (Comp. St. § 10138(4 et seq.). Section 26, tit. 2, thereof (section 10138(4mm) provides that said vehicle or conveyance “shall be returned to the owner upon execution by him of a good and valid bond.” The applicant does not claim to be the owner of this vessel, but merely a mortgagee. No provision is made in section 26 of the Volstead Act for the delivery 'of a vessel libeled pursuant to section 26 to a person other than the owner thereof.
It also appears that this vessel has been appraised at $20,000, and the claimant’s alleged lien is for the sum of $3,600. The claimant will be amply protected by filing his claim.
Motion is denied.